Mr. Justice Waterman delivered the opinion of the court. The damages found by the Circuit Court were arrived at as follows: Cash paid by appellees to appellant.............$1,750.00 Cash paid for material and labor arranging for reception of plant.......................... 221.78 $1,971.78 Appellant urges that under the declaration there could be had, under the common counts, only a recovery based upon a rescission of the contract; and that it was error to include the $221.78 of expenses, which it is insisted could be awarded only for breach of warranty. We see no reason why, for breach of warranty, appellees might not recover as damages all money paid to appellant and all loss otherwise suffered in consequence of a failure of the plant to do that warranted. The expense of necessary work done in arranging for the reception of the plant, if rendered useless by the failure of the plant to do that appellant guaranteed it would, might also be recovered in a suit for breach of warranty. In an action for breach of such a warranty as this, neither the amount paid by the vendee to the manufacturer, nor that paid by the vendee for the construction of a place in which to put the plant, nor these conjointly, is or are necessarily the measure of damage; that may be less than either, or more than all combined, as the evidence may disclose. We do not regard the evidence as showing that the-$221.78 was expended in connecting “the inlet, pure water delivery and waste pipes to same as shown ” upon appellant’s plan; but if it did so show we do not think that the propriety of reckoning this sum in the estimate of damages wrould be affected. As before said, appellees are entitled to recover the damage they have suffered in consequence of the breach of warranty. They were by the contract required to make certain connections; if thejr did so, and by the failure of the filter to do that guaranteed such connections are rendered useless and the money expended therefor has thus been lost to appellees, it is an element of damage. Appellant contends that the filtrate that passed through the filters it furnished was “ clear and bright for the purpose for which they (the filters) were needed, to render the river water and the condensed water suitable for (appellees’) boilers.” Is the evidence such that it does not sustain the finding of the Circuit Court against this contention % It is undisputed that the water filtered by the plant supplied by appellant foamed in the boilers so as to materially affect their action if not render their use unsafe. Did the guarantee cover such foaming ? All instruments are construed most strongly against the makers, among other things, because the language employed is that chosen by them. A court, in construing a contract, will place itself in the shoes of the parties, that it may view the subject-matter of the agreement in the light the contracting parties viewed it and thus understand what was intended to be accomplished by it. Appellees desired to save the expense of hydrant water by having river water made suitable for use in the steam boilers. Appellant knew this and that'unless the “ filtrate” was suitable for the boilers it would be of no use to appellees. In view of such knowledge, appellant guaranteed that the filtrate would be clear and bright for the purpose for which the filters were needed, to render the river water and the condensed water suitable for appellees’ boilers. We can not think that appellant intended to guarantee or *■ believed that .appellees understood that the guaranty was only that the filtered water should be clear and bright and that there was no guaranty the filtrate should be suitable for the boilers. The guaranty was not merely that clear and bright water should be supplied, or water having “ organic matter ” only in solution. The contract contains no specific mention of acids, oils or alkalies in the filtered water in suspension or solution. It is an agreement that the filtered water should be suitable for appellees’ boilers, not that the filters “ should remove matters held in suspension.” If, as is contended, the only purpose of a filter is to remove matter in suspension, and appellant meant to undertake to do no more, it should have so limited its guaranty. The question before the court below and before us is not, did these filters accomplish all that a filter can, but did they fulfill the guaranty. It is true that a general warranty does not cover defects obvious to the senses and known to him to whom the warranty is made. (Hill v. North, 34 Vt. 604-616.) It is not claimed that there was any obvious defect in their filters. There is no .evidence that appellees in entering into the agreement knew that they would not fulfill the guaranty; nor is it, so far as we are aware, common knowledge that no filter will remove salts, acids, oils, alkalies or other matter held in solution. - We do not think the evidence shows that appellees, after discovering the defect, kept the filters an unreasonable time before deciding to rescind or sue for damages. Appellant made much effort to remedy the unsatisfactory condition. It failed to do this. The evidence shows that the filters are useless to appellees; the damages awarded were justified by the testimony. We find neither in the admission or rejection of offered evidence nor in the holdings of the trial court upon propositions of law any error requiring a reversal of the judgment. It is therefore affirmed.